In an action for specific performance of a contract for the sale of real property, the defendants appeal from an order of the Supreme Court, Queens County (Durante, J.), dated January 7, 1993, which denied their motion to cancel the notice of pendency filed against the property and granted the plaintiff’s cross motion to extend that notice of pendency.
Ordered that the order is affirmed, with costs.
A notice of pendency was first filed against the subject parcel on September 7, 1990. The plaintiff’s order to show cause to extend the notice of pendency, dated September 11, 1992, was therefore timely (see, CPLR 6513). The fact that a prior notice of pendency had been mistakenly filed by the plaintiff against the wrong parcel in 1988 did not serve to alter the effective date of the amended notice of pendency under the statute. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.